Citation Nr: 0017882	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-15 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptations.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from May 1981 to January 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Board notes that the appellant has raised a claim for 
financial assistance in acquiring an auto or auto 
adaptations.  The claim has initially been denied by the RO 
but has not otherwise been developed for appellate review.  
As such, the instant decision is limited to the issue set 
forth on the title page.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.

2.  Service connection is in effect for lumbosacral spine 
injury with history of radiculopathy, SP laminectomy and 
diskectomy, rated as 60 percent disabling; and, atypical 
depression with history of suicide attempts, rated as 30 
percent disabling.  He has also been assigned a total rating 
based on individual unemployability.

3.  Eligibility to benefits under Chapter 35, Title 38 United 
States Code, has also been established.

4.  Service connected disability does not result in the loss 
of use of a lower extremity (foot).  Furthermore, there is 
not a service connected disability that which so affects the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

5.  The veteran is not entitled to compensation for a 
permanent and total service connected disability due to 
blindness in both eyes with 5/200 visual acuity or less, or 
that involves the anatomical loss or loss of use of both 
hands.

6.  Neither ankylosis of a knee or hip is demonstrated, nor 
is a lower extremity shown to be shortened 3 1/2 inches or 
more due to a service connected disability.

7.  Complete paralysis of the external popliteal nerve due to 
a service connected disability causing foot drop is not 
shown.

8.  It has not been shown that due to a service connected 
disability, the veteran has the anatomical loss or loss of 
use of a foot, nor is functioning of a foot shown to be so 
limited due to a service connected disability that the 
veteran would be equally well-served by an amputation below 
the knee with use of a suitable prosthetic appliance.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing are not met. 38 U.S.C.A. §§ 2101(a), 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.809, 4.63 (1999).

2. The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring a special home 
adaptation grant are not met. 38 U.S.C.A. §§ 2101(b), 5107 
(West 1991; 38 C.F.R. §§ 3.102, 3.809a, 4.63 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that sufficient evidence has been presented 
to conclude that the claims on appeal are "well- grounded" 
within the meaning of 38 U.S.C.A. § 5107(a). The credibility 
of the appellant's evidentiary assertions is presumed for 
making the initial well-grounded determination. The Board is 
also satisfied that the duty to assist mandated by 38 
U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the appeal.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim. The appellant prevails 
in either event. However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

I. Certificate of Eligibility for Assistance in Acquiring 
Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service connected 
compensation for permanent and total disability due to: (1) 
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance. 
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis. Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve. Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

Service connection is in effect for a lumbosacral spine 
injury with history of radiculopathy, SP laminectomy and 
diskectomy, rated as 60 percent disabling; and, atypical 
depression with history of suicide attempts, rated as 30 
percent disabling.  He has also been assigned a total rating 
for compensation purposes.  Eligibility to benefits under 
Chapter 35, Title 38 United States Code has also been 
established.

Turning to a summary of the most recent relevant clinical 
evidence of record, which is the most probative evidence to 
consider in analyzing the appellant's claim, see Francisco v. 
Brown, 7 Vet. App. 55 (1994), the veteran was most recently 
afforded VA examinations in March 1998. As the benefits 
sought can only be based on service-connected disability, 
this summary will be limited to a discussion of the severity 
of the pertinent service-connected disabilities. 

In the March 1998 VA examination, the veteran reported 
injuring his back in service while working on a tank.  He 
developed increased left radiculopathy and underwent a 
laminectomy and diskectomy, L5-S1 in May 1993.  He reported 
that he continued to have pain, weakness, and radiculopathy.  
He was being treated with morphine sulfate.  He reported that 
he primarily used a wheelchair to get around.  Other evidence 
on file revealed that while napping with a loaded gun in 
1993, he sustained an accidental gunshot wound of the right 
leg.  Records reveal significant damage to the right leg, for 
which emergency surgery was performed.

The examiners in March 1998, noted that the veteran was in a 
wheelchair, but was able to stand and walk for short 
distances.  He could use both hands.  There was no postural 
abnormalities, or fixed deformity.  Musculature of the back 
was within normal limits without spasms or atrophy.  There 
was a well healed scar secondary to the back surgery.  On 
examination forward flexion was to 75 degrees; extension 
backward to 10 degrees; right and left lateral flexion to 20 
degrees; and bilateral rotation of 25 degrees.  He could heel 
and toe stand, and squat. 
  
On neurological testing, there was no asymmetry, or 
involuntary movement except for decreased strength in the 
left leg compared to the right, and decreased muscle mass in 
the left leg.  Muscle tone appeared to be within normal 
limits. Deep tendon reflexes were present but decreased, in 
the left ankle and knee.  On careful examination, the veteran 
had decreased sensation of the left L5 dermatome.  X-rays of 
the lumbosacral spine show evidence of degenerative joint 
disease/degenerative disc disease (DJD/DDD).  The diagnoses 
were SP, lumbar laminectomy, with radiculopathy, decreased 
strength and numbness, left leg; DJD/DDD and left 
radiculopathy.

While the Board does not dispute the significant nature of 
the service connected disabilities, as is reflected by the 
total rating currently assigned for these disabilities, it is 
not shown that the service-connected disabilities, alone, 
"preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair."  As support for this conclusion, it 
is noted that the March 1998 VA examination findings 
summarized above do not reflect such severe service-connected 
disability as to lead to the conclusion that the veteran is 
not capable of walking due to service connected disorders.  
In fact, he was noted to be able to walk short distances.  
The Board also notes that in an earlier VA examination in 
December 1994, the veteran was noted to walk with a cane, 
albeit in pain.  The objective evidence of record also does 
not indicate that there is ankylosis, or foot drop caused by 
a service- connected disability as would be required to 
warrant a finding of "loss of use" under 38 C.F.R. § 4.63, 
nor has it been contended or shown that the veteran is blind 
in either eye. Thus, the Board finds that an allowance of the 
appellant's claim under the provisions of 38 U.S.C.A. § 
2101(a); 38 C.F.R. § 3.809(b) is not warranted.

It is emphasized that the appellant does not meet the 
criteria for the loss of use of either foot, especially due 
to service connected disorders.  He has, based on the 
evidence of record, significant right lower extremity 
pathology for which service connection is not in effect.  In 
that regard, it is noted that the appellant asserts the VA 
has provided him with wheelchairs.  While it may be true that 
due to a combination of service connected and non-service 
connected disorders, ambulation may be aided by a wheelchair, 
that does not establish entitlement to the benefits requested 
herein.  To establish entitlement to the benefit requested, 
essentially, he needs to have, at a minimum, the loss or loss 
of use of a foot.  Such impairment, under the criteria set 
forth above, has not been demonstrated.

In making the above determination, the Board has considered 
the "positive" evidence represented by the written 
contentions of record.  Much of this evidence relates to the 
fact that the veteran has been "issued two wheelchairs" by 
the VA, and to non-service-connected disability, most 
specifically to a self inflicted gunshot wound to the right 
leg in December 1993.  This injury is not part of the 
service-connected disability picture, but even if it were, it 
would not raise the level of disability to meet the required 
criteria. Thus, given the nature and severity of the service-
connected disabilities at issue, the Board finds the 
probative weight of this subjective evidence to be overcome 
by the "negative" objective evidence of record. In short, as 
the criteria of 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 
3.809(b) are controlling, and the "positive" evidence of 
record is outweighed by the "negative" evidence of record, 
specially adapted housing benefits cannot be granted. 
Gilbert, 1 Vet. App. at 49.


II. Certificate of Eligibility for Assistance in Acquiring a 
Special Home Adaptation Grant

In order for a veteran to be entitled to a certificate of 
eligibility for assistance in acquiring special home 
adaptation, he must be entitled to compensation for permanent 
and total disability which (1) is due to blindness in both 
eyes with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands. 38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a.

As noted above, no allegations with regard to blindness have 
been made, nor does the evidence demonstrate blindness in 
either eye. With respect to the "loss of use" of both hands, 
it has not been contended that there is loss of use of a hand 
due to a service-connected disability. The contentions and 
testimony principally have been limited to claimed disability 
in the lower extremities said to have resulted in the veteran 
being bound to a wheelchair. Thus, the Board finds that the 
"negative" evidence outweighs the "positive" evidence as to 
entitlement to benefits under the provisions of 38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a.


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptations is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

